             Case 1:18-cv-07692-PGG Document 74 Filed 01/24/20 Page 1 of 2


FRANK LLP                                                                                    370 LEXINGTON AVENUE
                                                                                             SUITE 1706
                                                                                             NEW YORK, NY 10017
ATTORNEYS AT LAW
                                                                                             212 682 1853
                                                                                             212 682 1892 FAX
                                                                                             gfrank@frankllp.com
                                                                                             www.frankllp.com


                                                                         January 24, 2020


    VIA ECF & EMAIL

    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2204
    New York, NY 10007

    Re:    Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781 (PGG)
           Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692 (PGG)


    Dear Judge Gardephe:

           We represent Plaintiffs in the above-referenced cases, and write jointly following
    consultation among all Parties, pursuant to Rule I.D of this Court’s Individual Rules of Practice in
    Civil Cases.

           Presently, the fact-discovery deadline in this consolidated litigation is January 31, 2020.
    See Consol. Am. Civ. Case Mgmt. Plan & Sched. Order (“CMP”), at ¶ 5 (Bifulco ECF No. 64;
    Michelo ECF No. 114) (entered June 11, 2019). After conferring, the Parties agree that this
    deadline must be extended in order to complete written and deposition discovery, which is
    underway, and due to unresolvable conflicts in the Parties’ and counsels’ schedules.

           The Parties have previously requested, and been granted, extensions of the discovery
    deadline in this action on three separate occasions. (Bifulco ECF Nos. 35, 52, 54, 56–58, 60, 64;
    Michelo ECF Nos. 74, 97, 100, 104–106, 108, 114).

            The Parties request that this Court replace the fact-discovery and other deadlines set forth
    in the current CMP, with those set forth in the proposed case management plan attached hereto.
           Case 1:18-cv-07692-PGG Document 74 Filed 01/24/20 Page 2 of 2

FRANK LLP
  Hon. Paul G. Gardephe
  January 24, 2020
  Page 2


  Respectfully submitted,


   FRANK LLP                                LOCKE LORD LLP

    /s/ Gregory A. Frank                     /s/ R. James DeRose, III
   Gregory A. Frank (GF0531)                R. James DeRose III
   Marvin L. Frank (MF1436)                 Gregory T. Casamento
   Asher Hawkins (AH2333)
                                            Brookfield Place
   370 Lexington Avenue, Suite 1706         200 Vesey Street, 20th Floor
   New York, NY 10017                       New York, New York 10281
   Telephone: (212) 682-1853                Tel. (212) 415-8600
   Facsimile: (212) 682-1892                Fax. (212) 303-2754
   gfrank@frankllp.com                      rderose@lockelord.com
   mfrank@frankllp.com
   ahawkins@frankllp.com                    J. Matthew Goodin
                                            111 South Wacker Drive, Suite 4100
   Attorneys for                            Chicago, IL 60606
   PLAINTIFFS AND THE CLASSES               (312) 443-0700
                                            jmgoodin@lockelord.com

                                            Attorneys for Defendants
                                            NATIONAL COLLEGIATE STUDENT LOAN
                                            TRUSTS 2004-2, 2006-4, 2007-2 AND
                                            2007-3


   RIVKIN RADLER LLP                        SESSIONS, FISHMAN, NATHAN
                                            & ISRAEL
    /s/ Carol A. Lastorino
   Carol A. Lastorino                        /s/ Morgan I. Marcus
                                            Morgan Ian Marcus
   926 RXR Plaza
   Uniondale, New York 11556-0926           141 W. Jackson Boulevard, Suite 3550
   Tel. (516) 357-3101                      Chicago, Illinois 60604
   Fax. (516) 357-3333                      Tel: (312) 578-0985
   Carol.Lastorino@rivkin.com               Fax: (877) 334-0661
                                            mmarcus@sessions.legal
   Attorneys for Defendant
   FORSTER & GARBUS, LLP                    Attorneys for Defendants
                                            TRANSWORLD SYSTEMS, INC. AND
                                            EGS FINANCIAL CARE INC.
